


MEMORANDUM OF UNDERSTANDING
FOR STOCK PURCHASE


This Memorandum of Understanding for the purchase of all the outstanding common
stock of American Design Group, Inc., a California company (“ADGI” or the
“Company”) the Sellers listed on the signature page (each a “Seller and
collectively, the “Sellers”) by Legal Access Technologies, Inc., a Nevada
company (“LATI”) is entered into effective this 9th day of September 2003.  

WHEREAS, the Sellers own all of the issued and outstanding capital stock, par
value $0.001 per share of ADGI (the “Common Stock”) .
 
WHEREAS, the Buyer has authorized for issuance the number of shares of common
stock, par value $0.001 per share (the “LATI Shares”), set forth herein to be
delivered to the Sellers.
 
WHEREAS, the Sellers wish to sell, and the Buyer wishes to purchase, the Common
Stock.
 
NOW, THEREFORE, in consideration of the mutual terms and covenants set forth
herein, the Parties approve and adopt this Memorandum of Understanding subject
to the covenant and conditions contained herein and in a final integrated
agreement to be negotiated by the parties by September 15, 2003.


1.    Shares Acquired. In consideration of the issuance of 4,360,000 LATI Shares
and in reliance on the representations, warranties and undertakings of the Buyer
to be contained in a final integrated agreement between the parties, each Seller
will sell and transfer to Buyer on the Closing Date, and Buyer shall purchase
from each Seller, all of their ADGI Common Stock free and clear of all liens,
claims, pledges, charges, agreements, and encumbrances of any kind whatsoever
("Liens"). This ADGI common stock shall represent all of the capital stock of
the Company.
 
2.     Consideration. In consideration of the transfer of the ADGI Common Stock
to Buyer and in reliance on the representations, warranties and undertakings of
the Sellers contained in a final integrated agreement between the parties, the
Buyer shall issue to each Seller, on the Closing Date, and the Sellers shall
receive from the Buyer, 4,360,000 of LATI Shares free and clear of all Liens.
 
In addition, the Sellers shall be entitled to up to 4,200,000 additional shares
of LATI common stock as follows:
 
a. 1,400,000 shares if the earnings of ADGI before interest, taxes, depreciation
and amortization as calculated under generally accepted accounting procedures
and including any payments to Chariot Design LLC (“EBITDA”) for the fiscal year
ending December 31, 2004 equals or exceeds $450,000; or 700,000 shares if EBITDA
for the fiscal year end December 31, 2004 equals or exceeds $350,000; or 350,000
shares if EBITDA for the fiscal year end December 31, 2004 equals or exceeds
$250,000; or no shares if EBITDA is less than $250,000.
 
 

       

--------------------------------------------------------------------------------

 

 
 
b. 1,400,000 shares if the EBITDA of ADGI for the fiscal year ending December
31, 2005 equals or exceeds $1,400,000; or 700,000 shares if EBITDA for the
fiscal year end December 31, 2005 equals or exceeds $1,100,000; or 350,000
shares if EBITDA for the fiscal year end December 31, 2005 equals or exceeds
$800,000; or no shares if EBITDA is less than $800,000.
 
c. 1,400,000 shares if the EBITDA of ADGI for the fiscal year ending December
31, 2006 equals or exceeds $900,000; or 700,000 shares if EBITDA for the fiscal
year end December 31, 2006 equals or exceeds $700,000; or 350,000 shares if
EBITDA for the fiscal year end December 31, 2006 equals or exceeds $450,000; or
no shares if EBITDA is less than $450,000.
 
In each case the issuance of the additional shares referred to in subparagraphs
1-3 above assumes that the Sellers are in the employ of Buyer at the time of the
fiscal year end described above and each or its affiliates have the
relationships which they currently have with the Company at this time.
 
3.        Long Term Financing. Long term financing of $5,000,000 will be
arranged for by Pacific Commercial Group (“Pacific”). In exchange for arranging
for this long term financing, LATI shall issue to Pacific 1,000,000 shares of
its common stock at Closing (the “Pacific Shares”). If Pacific is not able to
deliver the long term financing as provided herein by September 30, 2003, the
parties will be free to seek financing elsewhere without obligation to Pacific.


4.     Bridge Loan. LATI, in consideration of the receipt of the ADGI Shares and
in reliance on the accuracy of the representations and warranties of the Sellers
contained in a final integrated agreement between the parties, will arrange a
convertible bridge loan to ADGI in the amount of $500,000. A convertible note
agreement and promissory note (the "Note Agreement") will be executed and
exchanged on or before September 17, 2003. The execution of the Note Agreement
will be a condition to close the transactions described in the final integrated
Agreement.
In the event that this convertible bridge loan is not made to ADGI by Wednesday
September 17, 2003 at 5:00 pm Eastern Time, the final agreement and this
memorandum of understanding will be considered null and void and the parties
will be released from all obligations.


5.    Closing. Subject to the conditions set forth below, the purchase and sale
of the Common Stock and the consummation of the other transactions referred to
herein shall take place at the offices of Michael Cane, Esq., 2300 West Sahara,
Suite 500, Las Vegas, Nevada 89102, on or before September 30, 2003, or at such
other time and place as the Buyer and the Sellers mutually agree upon in writing
(which time and place are designated as the "Closing" and the “Closing Date”).
If the Closing does not occur prior to November 30, 2003, either party (provided
such party did not breach any of its representations, undertakings or
obligations hereunder) will be entitled to terminate the Agreement by providing
the other parties written notice of such termination.
 
 

     2  

--------------------------------------------------------------------------------

 

 
 
6.    Representations, Warranties and Agreements of the Sellers.
 
The parties shall jointly agree to a series of representations and warranties
respecting the final agreement between the parties.
 
7.                Conditions of Buyer's Obligations at Closing.
 
The parties shall jointly agree to a series of conditions and terms of closing
respecting the final agreement between the parties, including the settlement of
any debts to any affiliates of the parties.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


THE BUYER:
LEGAL ACCESS TECHNOLOGIES, INC.
By:   /s/ Michael Cane
 
Name: Michael Cane
Title: President
 
SELLERS:
 
By:  /s/ David A. Ruben
 
Name: David A. Ruben
Title: Individually
 
AMERICAN DESIGN GROUP, INC.
 
 
By:  /s/ David A. Ruben
 
           Name: David A. Ruben
          Title: President and CEO

    3   

--------------------------------------------------------------------------------

 



ASIAN POWER TRADING LIMITED
 
By:   /s/ Dickey Chan
 
        Name: Dickey Chan
        Title: President



